 In the Matter of GREEN COLONIAL FURN AGE COMPANYandINTERNA-TIONALUNION OF MINE, MILLAND SMELTER WORKERSCase No. C-2661.-Decided August 25, 1943DECISIONANDORDEROn June 28, 1943, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondenthad engaged' in and was engaging in certain unfair labor practices,and recommending that it cease and desist from the unfair laborpractices found and take certain affirmative action, as set out in thecopy of the Intermediate Report attached hereto.Thereafter therespondent and the Union filed exceptions to the Intermediate Reportand supporting briefs.Oral argument was held before the BoardinWashington, D. C., on August 3, 1943.The Board has consideredthe rulings of the Trial Examiner at the hearing and finds that noprejudicial errors were committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the briefs andexceptions, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner,with the exceptions and qualifications noted below :1.The Trial Examiner considered two anti-union statements ofPlant Superintendent Woodyard, deceased at the time of the hearing,as part of the totality of the respondent's conduct which violated theAct.The respondent contends that Woodyard's statements shouldnot be considered because they are too remote from the events whichform the basis of the present proceedings. It appears that thesestatements were uttered by Woodyard in 1936 and 1939, and are notdirectly related to any of the conduct set forth in the complaint, whichalleges the commission of unfair labor practices only during 1943.Moreover, the record indicates a definite hiatus from 1939 to 1943in any conduct violative of the Act.Under all the circumstances,we are of the opinion that Woodyard's statements are not properlya part of the unfair labor practices involved in this proceeding, andwe therefore reverse the Trial Examiner's findings to that extent.52 N. L. R. B., No. 26.161 162DEcf.S' BONSOF NATIONAL LABOR RELATIONSBOARDThe statements, however, are clearly anti-union, and we believe thatthey are properly cognizable to establish the respondent's backgroundof hostility to unions.2.The Trial Examiner found, and we agree, that the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.He based this find-ing upon the totality of the respondent's conduct as evidenced, amongother things, by two speeches of President Percival addressed to theassembled employees in February and March 1943, shortly after thecommencement of the Union's organizational campaign.The re-spondent contends that the statements contained in these speecheswere not coercive but were mere expressions of opinion protected bythe constitutional guarantee of freedom of speech and hence that they-can form no basis for a finding of -a violation of the Act.There is,nomerit to this contention. In both speeches Percival emphasizedthat it was not necesary for the employees to join a union in order toobtain all possible benefits from the respondent and in effect invitedthe employees to continue to bargain on an individual basis as in thepast; in the course of the February speech Percival stated, "If youthink you can get an outside bargaining agency to come in here anddo better with me than you can; you don't know me" ; and at the con-clusion of the March, speech he threatened to close the plant if theemployees were not satisfied with existing conditions.Obviously,such statements are no mere expressions of opinion but are clear andpositive threats to exert economic pressure upon the employees todefeat their efforts at self-organization.In any event, like the TrialExaminer, we do not base our finding of the respondent's violation ofSection 8 (1) solely upon the statements-contained in the two speechesbut rather upon the respondent's whole course of conduct, as set outin the Intermediate Report, of which the speeches are but a part.'3.The Trial Examiner found that the respondent, following theshut-down of its plant from March 25 to April 5,1943, discriminatorilydenied reinstatement to employee George Thomas until April 7, 1943.We are unable to agree with this finding. There is no basis in therecord for inferring that the slight delay in recalling Thomas wasdue to his union membership and activities. It is not unlikely that,in the process of making the necessary readjustments attendant uponthe reopening of the plant, the respondent had no immediate need forThomas.Under all the circumstances, we do not consider a delayof 2 days unreasonable.Moreover, when viewed in connection withthe Trial Examiner's finding, with which we agree, that Thomas wasISee N. L.R. B. v. Virgtnia Electric & PowerCo., 314 U. S. 469. GREET COLONIAL FURNACE COMPANY163not assigned less remunerative employment after his reinstatement 2we believe that the evidence is insufficient to warrant a finding ofdiscrimination in the delay in his reinstatement.4.The Trial Examiner found that the respondent violated Section8 (5) of the Act by refusing to bargain with the Union when such arequest was made of President Percival while he was testifying inthe hearing before the Trial Examiner.We do not agree. The rec-ord is clear, and we find, that the respondent's refusal was based uponunit.The respondent was contesting the status of 9 employees, con-tending that they should be included within the unit; on the otherhand, the Union urged that the 9 employees should be excluded fromthe unit.The Trial Examiner reserved his ruling on this issue andfound in his Intermediate Report that 2 of the disputed employeesshould be included in, and 7 excluded 8 from, the unit.Upon thebasis of these findings the Trial Examiner concluded, and we agree,that the appropriate unit consisted of 61 employees, 34 of whom weremembers of the Union at the time of the hearing.Had we or theTrial Examiner sustained the respondent's position as to the other7 employees, none of whom were union members, the Union wouldnot have had a majority.The record indicates that the respondentwas acting in good faith in contending for the inclusion of all 9employees who, in fact, as the Intermediate Report shows, wereborder-line cases.Moreover, the respondent stated at the hearingthat it would recognize and bargain with the Union if satisfactoryproof of majority representation within the appropriate unit wereshown.Since the respondent was motivated by a bona fide doubtas to the Union's majority within the appropriate unit, and since suchdoubt was not resolved during the hearing, it was justified in refusingto bargain at that time.A refusal under these circumstances doesnot constitute a violation of the Act even if the respondent's conten-tions ultimately prove to be wrong: In view of the foregoing find-ings, we deem it unnecessary to determine whether a request to bar-gain made during the course of a Board hearing is timely and ap-propriate.2 This finding is made on page 13, lines 13 to 17, of the Intermediate Report.The TrialExaminer'sconcluding finding of discrimination in assigning Thomas less remunerativework(Intermediate Report, page 13, lines 31 to 33)is apparently an error,and we so find.Five of these were employed as "furnace installers"and were used almost exclusivelyto install and service furnaces sold by the respondent at retail in Des Moines.Occasionally,however, they were used in the plant to do general laborers'work and for this reason therespondent contended that they should be included in the plant unit.We have consistentlyheld,however, that this type of employee is properly excluded from an appropriate unit ofproduction and maintenance employees,and we so find hereinMatter of Link-Belt SpeederCorp., 48 N.L. R. B. 117;Matter of J. K. WeldingCompany, Inc,51 N. L. R. B. 328.See alsoMatter of Wire i Iron Products Inc.,45 N. L. R. B. 795.549875-44-vol. 52-12 164.DECrsIONS= OF NATIONAL. LABOR 'RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Green Colonial FurnaceCompany, Des Moines, Iowa, and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in International Union of Mine,Mill and Smelter Workers, C. I. 0., or in any other labor organizationof its employees, by discharging or refusing to reinstate any of itsemployees, or by discriminating in any other manner in regard totheir hire or tenure of employment or any term or condition of theiremployment ;(b) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of the right to self-organization,to form, join,, or assist labor organizations; to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining or othermutual, aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds wille ffectuate the policies of the Act:(a)Offer to Charles Beebe, Archie Exline, and V. R. Jones, im-mediate and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority or other rightsand privileges;(b)Make whole Charles Beebe,.Archie Exline, and V. R. Jonesfor any loss of pay they have suffered by reason of the respondent'sdiscrimination against them by payment to each of them of a sumof money equal to the amount which he normally would have earned aswages during the period from' April 5, 1943, to the date of the re-spondent's offer of reinstatement, less his net earnings during saidperiod;(c)Make whole Wells Daggett for any loss of pay he has sufferedby reason of the respondent's discrimination against him by paymentto him of a sum of money equal to the amount which he normally wouldhave earned as wages absent such discrimination, in accordance withthe procedure set forth in-that section of the Intermediate Report en-titled "The remedy";(d)Post immediately in conspicuous places throughout its plantat Des-Moines, Iowa, and maintain for a 'period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating : (1) that the respondent will not engage in the conduct fromwhich it has been ordered to cease and desist in paragraphs 1 (a) and(b) of this Order; (2) that the respondent will take the affirmative GREEN, COLONIAL FURNACE COMPAN'Y165action set forth in paragraphs 2 (a), (b), and (c) of this Order; and(3) that its employees are free to become and remain members ofInternational Union of Mine, Mill and Smelter Workers, C. I. 0., andthat the respondent will not discriminate against any employee be-cause of his membership or activities in that organization ;(e)Notify the Regional Director for the EighteenthRegion inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND ITIS FURTHER ORDERED thatthe allegations of the complaint (1)that the respondent on or about March 29, 1943, and at all times there-after, refused to bargain collectively with International Union ofMine, Mill and Smelter Workers, C. I. 0., as the exclusive representa-tive of all the employeesin anappropriate unit, (2) that the respond-ent discriminatorily locked out certain employees from March 26 toApril 5, 1943,.and (3) that after April 5, 1943, the respondent dis-criminatorily assigned less remunerative work to George Thomas,be, and they hereby are, dismissed.CHAIRMAN MILLIS took no part in'the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Stephen M. Reynolds,for the Board.Gibson, Stewart and GarrettbyMr. Walter L. StewartandMr. John S. How-land,of Des Moines, Iowa, for the respondent.Mr. Floyd Piper,for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on May 22, 1943, by International Unionof Mine, Mill and Smelter Workers, C.I.O.,herein called the Union,the NationalLabor Relations Board, herein called,the Board,by the'Regional Director forthe Eighteenth Region(Minneapolis,Minnesota),issued its complaint datedMay 22, 1943,against Green Colonial Furnace Company, a corporation,hereincalled the respondent,alleging that the respondent had engaged in and was en-gaging in unfair labor practices within the meaning of Section 8(1), (3), and(5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and notice of hearing thereonwere duly served upon the respondent and the Union.With respect to the unfair labor practices,the camplaint alleged in substancethat the respondent:(1) locked out 33 named employees around March 25, 1943,in order to discourage Union membership and activities;(2) resumed operationson April 5, 1943, and thereafter discriminatorily refused to reinstate Archie Exline,Charles Beebe,Merle Laeffler,and V.R. Jones, because of their Union member-ship and activities;(3) reinstated Wells Daggett on April 5, 1943,and GeorgeThomas on April 7,1943, but thereafter discriminatorily assigned less remunera-tive work to each of them because of their Union membership and activities; (4)-refused on March 29,1943 and thereafter to bargain collectively with the Unionas the exclusive representative of all the production and maintenance employeesof the respondent, excluding clerical and supervisory employees; and (5) from 166DEClONS OF NATIONAL LABOR RELATIONS BOARDMarch 24, 1943, to the date of the issuance of the complaint, questioned employeesabout their Union membership and activities, warned and discouraged employeesagainst engaging in Union activities, and disparaged the Union.The respondent's answer filed June 4, 1943, denied the commission of anyunfair labor practices and alleged that the shut-down of the plant on March 25,1943, was due to excessive manufacturing inventory and the necessity of repairingthe elevator and cranes used in its foundry.Pursuant to due notice, a hearing was held at Des Moines, Iowa, on June 7and 8, 1943, before Will Maslow, the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner.The Board and the respondent were rep-resented by counsel and the Union, by a lay representative ; all participated inthe hearing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues.Atthe close of the Board's case, the respondent moved to dismiss that portion ofthe complaint which alleged that Merle Laeffier, on April 5, 1943 had been illegallydenied reinstatement.Counsel for the Board joined in the motion, which theundersigned granted.At the close of the hearing, motions were made by theattorney for the Board and, for the respondent to conform their respective plead-ings to the evidence adduced.These motions were granted.A motion made atthe close of the hearing by the respondent to dismiss the entire, complaint for lackof proof was denied.The parties waived oral argument before the Trial Examiner and were givenuntil June 18, 1943, to file briefs.The respondent filed a brief which has beenconsidered.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGSOF FACTSI.THE BUSINESS OF THE RESPONDENTGreen Colonial Furnace Company is an Iowa corporation having its principaloffice and place of business in Des Moines, Iowa, where it is engaged in themanufacture, sale, and distribution of warm air heating equipment and relatedproducts.During the calendar year 1942, the respondent purchased about $200,000worth of pig iron, sheet steel, scrap, coke, and other' raw materials, of whichabout 60 percent was shipped to its foundry in Des Moines, Iowa, from pointsoutside that State.During the same period,.the respondent's sales of finishedproducts amounted to about $650,000, of which about 55 percent was shipped fromits Des Moines, Iowa, plant, to points outside that State.'During 1943, the respondent employed about 75 persons.II.THEORGANIZATION INVOLVEDInternational Union of Mine, Mill and Smelter Workers, affiliated with theCongress of Industrial Organizations, is a labor organization admitting to mem-bership employees of the respondent.III. THEUNFAIR LABOR PRACTICESA. Chronology of eventsIn February 1943, Shirley Percival, president and principal stockholder of therespondent, assembled its employees in the plant during the lunch period and'The findings in this paragraph are based upon admissions in the respondent's verifiedanswer. ,GREEN COLONIAL FURNACE COMPANY'167addressed them.'After discussing the respondent's inventory and the prospectsfor future work for the men, Percival stated: "If you think that you can get anoutside bargaining agency to come in here and do better with me than you can,you don't know me." 8On March 13, 1943, employee Merle Laeffier called at the office of Floyd Piper,the International representative of the Union, and solicited his help in organizingthe respondent's employees'The next day Laeffier returned to the Union officewith employee Charles Beebe and plans were made for a meeting of the employees.On March 17,1943,a meetingwas held at the Union office attended by 14employees, all of whom signed cards applying for membership in the Union anddesignating it as their collective bargaining agency.On Saturday, March 20,a second meeting was held and Union buttons were distributed.On Friday, March 19, 1943, Percival approached employee Merit Ogburn (alsoknown as William Ogburn) in the plant and stated: "I understand there is quitea bit of agitation going on here." Ogburn replied that he would rather notanswer, whereupon Percival stated : "It is up to you older boys to put a stop tothis." 6On Monday, March 22, 1943, these Union buttons were worn openly in theplant by about 20 employees.They were observed by Lew Pettit, the foundryforeman, who reported the matter to Percival.Shortly thereafter J. H. Willis (hereinafter found to be an assistant foremanand a supervisory employee) told Merit Ogburn: "If you know what is good foryou, you will stay out of unions, because if you don't, you will get the samething as you did before."'On March 24, 1943, Percival again assembled the employees and read a four-page prepared statement to them, in which he discussed wage rates, cost of rawmaterials,and prices, attempting to justify the wages then being paid by therespondent.In the course of his remarks he stated :The reason for asking you to have this Meeting is to see if some benefitto all might come from doing a little serious thinking out loud.Certainly there can be no doubt but what we all like to work with congenialemployees who are happy in their work. Some of you know from experiencethat for years it has been the aim of this company to provide pleasant work-ing conditions, besides trying to promote more or less of a family feelingamong all employees.This has been done by the Management, not at anytime meddling in the home life or social life of employees.Each one has2 Percival had addressed similar gatherings at irregular intervals in the past.IsThis finding is based on the testimony of four witnesses.Percival did not mentionthis sfeech in his testimony.The employees at that time had been discussing amongthemselves the need for a wage increase* Efforts by labor organizations to organize the employees of the respondent had beenmade intermittently in the last 10 years without marked success6This finding is based upon Merit Ogburn's uncontradicted testimony ; Percival did notmention this incident in his testimony.O This finding is based upon Merit Ogburn's uncontradicted testimony ; Willis did nottestify, although working for the respondent at the time of the hearing.Ogburn testifiedin explanation, and the undersigned finds : that he had joined an A. F. of L. union in 1933and was subsequently laid off.When be was rehired in 1936, he asked Harry Woodyard,who was then plant superintendent, why he had been laid off.Woodyard replied, accordingto Ogburn's testimony and the undersigned so finds, "You know what I let you out for,I let you out for union activities. . . . Somebody got up in the meeting and asked fora five-cent raise, and you said, 'Let's make it 25 cents, because we can always come down.'And we are going to see that you get spanked and get a good lesson, and if you don't heedthat lesson this time, and if you ever do that trick again, you are done."Woodyardwas not alive at the time of the hearingMerit Ogburn did not sign a Union designationcard until June 2, 1943. 168DROYSIONS OF NATIONAL LABOR RELATIONS BOARDbeen free to become a member of whatever Church, Lodge, or otherOrganization that he wished.There has been no discrimination againstanyone because of the Church, Lodge or Organization he chose to select.It has also been, I hope, clearly understood by all employees that in orderto be an employee of the Green Colonial Furnace Company, they did not haveto belong to any organization.That has been true for years and it is truetoday.No employee has to belong to any organization to have the same fairtreatment as any other employee.I have heard it said that there were certain individuals on the outside,in fact those individuals have even made the promise that they could, ifhired as a bargaining agent, secure higher wages for the employees.Let's look into that situation.Is it not true that for many years increaseshave been made in rates, and in the foundry particularly, the increases havecome without being asked for and sometimes when they were least expected,because it was found by the Management that they could afford to do it.Isn't it true that you have been invited many times by the Management tolet them know when there was anything that was not satisfactory? It isnot within the power of Management to grant every request, especially atthe time it is asked.At the conclusion of his remarks, Percival agreed to answer questions where-upon questions were asked or observations made by employees Archie Exline, V.R. Jones, George Thomas, and Charles BeebeExline asked whether it was nottrue that 50 percent of the respondents repair work was then being done onfurnaces, which Percival admitted' Jones challenged Percival's comparison of1943 wage rates with those in 1942, by pointing out that in 1942 the employeeswere only working part time.When Percival indicated that the employees hadThomas askedwhether sand could be "cut," i. e , prepared for a new mold, by persons other thanmolders, but Percival replied that it was not practical.Beebe then commentedthat on some jobs a worker could not make $3 a day, whereupon Percival askedwhether he was not satisfied with his wages and then stated if the men were notsatisfied the plant would have to close down 8During the afternoon of the next day, March 25, 1943, a notice was posted inthe plant by V. E. Bidwell, the plant superintendent, which read:The foundry department will be closed down tonight, Thursday, Mar. 25,untill [sic] further notice.Pay checks for employees not working, will be ready Monday afternoon2: 00 p m.The foundry and the machine shop ceased operations that day and did notresume production until Monday, April 5, 1943.Almost all the foundry em-ployees and most of the employees engaged in grinding castings in the machineshop were laid off during this period.On March 29, 1943, during the shut-down— Piper, accompanied by employeesBeebe, Exline, Wells Daggett, and Higley, called on Perch al. Piper stated thatthe Union represented a majority of the respondent's employees and askedPercival to bargain with the UnionWhen Percival asked for evidence thatthe Union represented a majority of employees, Piper stated they had signed7According to Jones' testimony, Exline had taken "issue ' with Pei cival about the repairworks According to Jones' version, Percival stated that if'he was not capable of "running hisown business without outside help bewouldshut the place down." GREEN COLONPAL FURNACE COMPANY169cards for the Union.Percival replied, "I don't believe it," and then askedwhether Piper could supply an affidavit in support of the Union's claim. Piperreplied that he could.No further reference to the affidavit or the Union's proofof majority representation was, however, made in the conference.During the conversation Piper asked when the foundry would reopen. Percivalreplied, only if the respondent received a substantial order from MontgomeryWard or, if the War Production Board issued a "concentration order" for theindustry, naming the respondent as a "nucleus" company.The conference oncethen broke up.°The Union made no further request for collective bargaininguntil June 8. 1943, which request is hereinafter discussed.on the laid-off employees and directed them to report for work on Monday,April 5, 1943Jones, Exline, and Beebe, however, were not called back at alland Thomas was not asked to return to work until Wednesday, April 7.After the employees returned to work, only one or two Union buttons werethereafter worn.B.Miscellaneous acts of interference, restraint, and coercionGeorge Thomas testified, and the undersigned finds, that when he was hired4 years ago, Harry Woodyard, who was then plant superintendent, inquiredwhether he belonged to a union.When Thomas replied that he did, Woodyardstated :"Well, we don't believein unionsaround here, and you will get along allright if you don't spread any propaganda."Employee Millard Ogburn testified, and the undersigned finds, that on one occa-sion someone yelled in the plant : "C. I. 0."Willis then told him : "Millard, youknow better than to join up with them.You know we have our men in here tolet the company know whatever is going or s 10The undersigned finds that, viewed in their totality, by Woodyard's threats toMerit Ogbnrn in 1936 and by his remarks to Thomas in 1939; by Percival's effortsin his speech of February 1943 and March 24, 1943, to discourage membership inlabor organizations generally and in the Union in particular 11 and by his remarksto Merit Ogburn on March 19, 1943; by Willis' threats to Merit Ogburn and hisremarks, as hereinafter found, to JoeMilledge,MeritOgburn and GeorgeThomas ; 1a the respondent interferred with, restrained, and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act.C.The alleged lockoutPercival testified that the chief reason for the shut-down on March 25, 1943,was a surplus inventory of furnacesHe stated that the War Production Boardhad been contemplating a "concentration order" in the furnace industry whichwould have concentrated production of furnaces in several large plants, and thatin preparation for such an order he had been building tip his inventory. In addi-tion, he claimed that the respondent had each January or February received alarge order from Montgomery Ward, its largest customer, but up to the time of theshut-down had received no definite word about this order.On the morning of° The findings as to this conference are based upon Percival's testimony,which was notmaterially different from Piper's.10This finding is based on Millard Ogburn's uncontradicted testimony;Willis did nottestify.Although Ogburn did not fix the date of this conversation, it probably occurredafter the shut-down.11Gamble-RobinsonCo. v. N. L.R.B., 129 F. (2d) 588(C. C. A. 8).12 See page 174. 170DES' IONS OF NATIONAL LABOR RELATIONS BOARDMarch 25, 1943, according to Percival, he telephoneda businessassociate in Wash-ington, D. C., andbeing advisedthat no concentration order would be issued bytheWar ProductionBoard for at least 30 days,decided tocease at once manu-facturing further furnaces.Percivaltestifiedthat on that day the respondenthad an inventory of 1984 furnaces, 200 more than its totalsalesin 1942, andunfilledorders on handfor only 10 furnaces.In addition to this "primary reason," Percival contended that an additionalreasonfor the shut-down was the necessity of repairing the freight elevator whichhoisted scrap iron to the mouth of the foundry furnace, where the scrap wasmelted.He testified that on Tuesday, March 23, he had been advised by Superin-tendent Bidwell that the freight elevatorwas in needof repair and that he toldBidwell that he would decide later whether the elevator should be repaired.Having decided during the morning of March 25 to shut down, he instructedBidwell that day to proceed with the elevator repairs."Finally Percival contended that he had been contemplating repairs on the over-head cranes for six weeks, but could not begin work on the cranes until neces-sary parts arrived.These parts were finally received about a week before theshut-down.Percival explained that he utilized the work stoppage to repair thecranes, although ordinarily such repairs were done after working hours.The foundry normally ceased operations for about a week around Christmasand July 4 each year in order to make necessary repairs and take inventory.On March 29, tworepairmenof the Otis Elevator Company began to overhaulthe elevator.They worked each day thereafter and completed the task on Fridayafternoon, April 2, 1943.On April 2, Percival received an order from Montgomery Ward for 1000 "Vic-tory" model furnaces and, according to his testimony, decided then to reopen.Gus Schartner, the foundry maintenance man, testified he had called toBidwell's attention the dangerous condition of the freight elevator more than6 months prior to the shut-down, but nothing had been done about it until March29, 1943.Although the swiftness with which Percival acted in shutting down thefoundry, the inconsistency in the testimony regarding the elevator repairs, thefailure to mention a possible shut-down because of surplus inventory in hisprepared speech of March 24, 1943, the threat to shut down, if the employeeswere dissatisfied with their wages, made after that speech, and the proximityin time of the shutdown to the overt Union activity of the employees are sus-picious, the undersigned is convinced that the evidence is not substantial enoughto find that the shut-down was motivated, occasioned, or accelerated by therespondent's determination to discourage Union membership or to interfere withthe employees' rights under the Act.D. Therefusal to reinstate Beebe, Exline,and JonesOn March 25, 1943, there were 23 molders employed in the foundry. Pettittestified that they were divided into three categories : first class molders, of the'aW. S. Todd, a district representative of the Otis Elevator Company, calledas a witnessby the respondent, testified that he was called to the respondent's plant on Monday, March22, 1943, to inspect the freight elevator.He advised the superintendent that it neededextensive overhauling and that continued operation was dangerous.Bidwell asked him tostartwork the next day, but Todd answered that he could not begin until Monday, March29.Todd stated that he received an order to do the work before he left the building.Thisinconsistency was called to Percival's attention on the witness stand, but be was unable toexplain Todd's testimony.Bidwell did not testify. GREEa' COLONIAL FURNACE COMPANY171greatest skill and experience who worked on the heaviest molds ; second classmolders, who worked on smaller molds; and third class molders, who workedon the simplest molds.Generally, according to Pettit, first class molders earnedthe most, second class molders were next in order of earnings, and third classwere last.A third class molder could not do the work of a second class one,nor could a second class molder perform the work of the first class. Eachclass could, however, do the work of the lower class or classes.There were, just prior to the shut-down, 12 first class molders, all of whom,except Millard Ogburn, were paid on a piece work basis.Millard Ogburn wasused as a relief molder, acting as a substitute whenever a molder was absent.He had been invited to work at piece rates, but declined. There were sixmolders in the second class, four of whom worked on a piece work basis, andtwo, at an hourly rate.The five molders in the third class all worked on anhourly rate.Pettit explained that the change from an hourly to piece work basiswas considered a promotion both by the respondent and the molders, since themolders could generally earn more on a piece work basis.Just prior to the shut-down the respondent had begun the manufacture ofa "Victory" model furnace in addition to its regular "Colonial" models, casting17 Victory and 13 Colonial furnaces every two days. The Victory model wasa simpler type requiring lighter molds and less skill.When the plant resumedoperations on April 5, 1943, the number of Colonial furnaces cast every other daywas reduced to five, and the number of Victory models, increased to 23.Pettittestified that the drop in Colonial models made it unnecessary for the respondentto rehire some molders." Consequently on April 3 and 4, 1943, he did not offerreinstatement to Jones, Exline, and Beebe. In addition Schrader, Laeffler, andHunt, all third class or apprentice molders, declined reinstatement. Jonesand Exline were first class molders, and Beebe a second class molder, and allworked. at piece work rates.Pettit testified further, that he selected Jones and Exline for lay-off becausethey had the least seniority among the first class molders 11 and that he selectedBeebe because he was the least efficient of the second class molders.Althoughhe admitted that Jones and Exline were abler molders than the six men inclass two, and that Beebe was abler than the five men in class three, he con-tended that Jones, Exline, and Beebe would not have been satisfied with theallegedly lower earnings of the men in the lower groups.Pettit, however, neverasked Jones, Exline, or Beebe whether they wished reinstatement at lowerclass work.The following chart lists the molders, according to their seniority, their earn-ings from January 1, 1943, to March 25, 1943, (earnings given only for piecemolders) and whether or not they had signed a Union designation prior to April5, 1943:14 No new molders were thereafter hired, although two employees hired as laborers wereassigned to apprentice molding for a few weeks.These two apprentices had left therespondent's employ before the hearing.la The seniority,however,was reckoned from the date of the last hiring. Exline hadoriginally begun to work for the respondent in 1907;thereafter his service was interruptedon 'several occasions.Shortly after he was last rehired in September 1942, SuperintendentBidwell gave him a service button indicating 5 years service with the respondent.At thesame time Bidwell stated that if Exline continued to work until May 1943, he would receivea 10-year service button. 172DECIISIONS OF NATIONAL LABOR RELATIONS BOARDFIRST CLASS MOLDERS INameEarnings(indollars,centsomitted)Date oflasthiringUniondesignationsignedWhite--------------------------------------------------------------7251922YesSaloman------------------------------------------------------------7271924NoDaggett-----------------------------------------------------------9021925Yes------------------------------------Jones; Kenneth707-1925Yes-----------------Ogburn, Millard----------------------------------------------------Hourly rate1930YesMurphy--------------------------------- -------------------------6921933NoLord-------------------------------------------------------------5171933NoRoyalty------------------------------------------------------------7171934NoSmith------------------------------------------------------------7011935NoOgburn, Merit----------------------------------------------------6951936NoExlme-------------------------------------------------------------6339-9-42YesJones, V. R---------------------------------------------------------67,79-12-42YesSECOND CLASS MOLDERSMslledge------------------------------------------------------------6181930YesHigley--------------------------------------------------------------47911-20-39YesThomas----------------------------------------------------------6491-23-40YesBeebe------------------------------------------------------------7137-12-40YesWllliams------------------------------------------------------------Hourly rate5-27-41YesLongden-----------------------------------------------------------Hourly rate3-5-43YesTHIRD CLASS MOLDERSLaefer-----------------------------------------------------------Hourly rate8-28-42YesRose---------------------------------------------------Hourly rate9-22-42YesHoward-----------------------------------------------------------Hourly rate9-22-42YesHunt,Harold--------------------------------------------Hourly rate11-19-42YesSchrader--------------------------------------------------Hourly rate2-15-43YesIPettit testified that Merit Ogburn did both class one and class two work, while Lord was "right at thedivision point. It could be one or two."It appears,however, that contrary to Pettit's contention,the earnings of secondclass piece work molders were not markedly different from those in the firstclass.Thus,the earnings of Beebe, Thomas,and Milledge,all in the second class,were comparable to those of Jones and Exline.On the other hand, Lord earnedless than three piece work molders in the second class. Pettit, therefore, couldhave reinstated Jones and Egline at second class work or at least have giventhem the opportunity of deciding whether they would accept second class work.Pettit testified,that he had followed seniority strictly in selecting for lay-off, thetwo first class molders, Jones and Exline.He testified that he did not, however,use seniority as a guide in laying off a second class molder,but selected Beebebecause he was least efficient.The answer of the respondent,however, recitesthat Beebe, as well as Jones and Exline, was not recalled on April 5, 1943, becauseof his "position in seniority."Pettit offered no explanation for his use ofseniority as the decisive criterion in selecting Jones and Exline for lay-off, whilerelying solely on ability in choosing Beebe.Pettit contended that Beebe was less efficient than Longden or Williams, twoother second class molders, who, however,enjoyed less seniority than Beebe.He admitted,however, that ordinarily the best molders earned the most money.On this basis Beebe was more efficient than Higley, Milledge,Thomas, or LongdenLongden was paid 67% cents an hour.Assuming a full 48 hour week, the last8 hours of which were paid for at time and a half, Longden earned in the 12 weeksfrom January 1, to March 25, 1943 a total of $421.20, as compared with Beebe'searnings of $713 in the same period.1e Pettit also admitted at another stage inhis testimony that Beebe could do Longden'swork.Williams had been hired on May 27, 1941,as a helper and had never worked16 Pettit contended that Beebe's high earnings of $314 05 in January 1943, was due torespondent's error in"overpricing"an item. In February, Beebe earned$183.41 and up GREENCOLONIAL FURN'ACiECOMPANY173before as a molder. Pettit admitted that it required around 3 years to train amolder to do second class molding.Yet, he testified that Williams was ablerthan Beebe who had worked as a molder for 15 years.The undersigned does not credit Pettit's testimony that Beebe was less efficientor capable than Longden or Williams.Jones, Exline, and Beebe had been among the most active Union members,companied Piper when the Union representative first called on Percival.Allthree were among the first to sign application cards and wore their Union buttonsin the plant on March 22. Finally Jones, Exline, and Beebe were three of thefour employees who questioned Percival after his speech on March 24, 1943.The undersigned finds that the respondent discriminatorily denied reinstate-ment to Jones, Exline, and Beebe because of their Union membership and activi-ties and in order to discourage membership in the Union and concerted activitiesfor the purpose of mutual aid or protection, thereby interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaranteed in theAct.34E. The discrimination against Daggett and Thomas1.Wells DaggettWells Daggett was reinstated on April 5, 1943.Prior to the shut-down he hadbeen casting 16 Colonial radiators every 2 days, a type of work he had been doingfor 15 years.After the shut-down, however, he was assigned only 4 Colonialradiators, 8 of the remaining 12 being assigned to Fay Smith, a non-Union molder.In place of the Colonial radiators, Daggett was assigned some Victory radiators.Daggett, who had worked on first class work for years, has, since the shut-down,been doing class one and two work, according to Pettit.Because the piece workrate was less on Victory radiators than on Colonials, Daggett's earnings afterthe shut-down slumped.Pettit explained that he had changed Daggett's assignment because he wishedto equalize the work of the molders, and that Daggett was earning more thanany of the other first class molders.Daggett, a molder with 20 years service inthe respondent's plant, had, however, enjoyed higher earnings than any of theother first class molders even prior to the shut-down, as Pettit admitted, and thefollowing chart demonstrates :1943NameJanuaryFebruaryMarchAprilMayDaggett ---------------------------------------------$314$304$283$241$306White -----------------------------------------------256238230221274Murphy ---------------------------------------------230240222206238Saloman ---------------------------------------------260233233235291Ogburn, Merit______________________________________252216226212202Smith__________------------------------------------------253236211201246Jones, Kenneth______________________________________248234224223279Lord----------------______184177155158195Royalty_____________________________________________251.249217246311EYhne-----------------------------------------------234236162Jones, V R-----------------------------------------2382261212-------------------1Cents omitted.toMarch 25, $216Pettit offered no explanation for this overpricing, nor bow long itcontinued, nor what effect it had on Beebe's earningsIn any event, his earnings exceededthose of Higley and Lord for February and March 1943 and in all likelihood those of Longdenin the same 2 months14The respondent's answer recites that "as soon as employment is available" it will recallJones, Exline, and Beebe, but such an offer is obviously not equivalent to the full reinstate-ment these employees'were entitled to on April 5, 1943. 174DECISIONS OF NATIONAL LABOR RELATION'S BOARDThus, it appears that in January 1943 Daggett earned$54 more than the nexthighest first class molder, and$73 40 more than the average of the others inthe group;in February 1943, $55 more than the next highest first class molderand $75.50 more than the average of the others in the group;and in March 1943,$50 more than any other molder and $73.80 more than the average of the othersin the group.In April and May, however,Daggett earned less than Royalty and only $28 25and $51.50 more,respectively,than the average of the others in the group.Pettit's effort to equalize the work was apparently limited to the change inDaggett's assignment,for there continued to be a considerable range of pay amongthe first class molders.Thus, the difference between the lowest paid and thehighest paid first class molder was $88 in April and $116 in May.Daggett was an active Union member and wore his Union button in the plantprior to the shut-down.Merit Ogburn testified,and the undersigned finds, that sometimeafter theplant re-opened Willis told him that he had heard Daggett say that the Union"had better win this case,"or he was "out."Willis then said: "Yes, he [Dag-gett]is definitely out if you don't win it.,, 18Joe Milledge testified,and the undersigned finds, that on April 3,1943, duringthe shut-down,he visited Willis at the latter's house and discussed the shut-down with him.Willis remarked that the respondent planned to take away fromDaggett all of his Colonial radiators except four and give them to Fay Smithand then said:"He [Daggett]is going to have to earn his money from hereon."In the course of the conversation,Willis asked Milledge whether he had"signed up"with the Union, and,upon the latter's reply that he had,then said:"Well, I guess they have got you, but we will get them." 10The undersigned finds that the respondent after April 5, 1943, discriminatorilyassignedWellsDaggett less remunerative work than he normally would have re-ceived, thereby discriminating against him,because of his Union membershipand activities,and thereby discouraging membership in the Union and concertedactivities for mutual aid or protection.2.George ThomasThomas had been originally selected for layoff along with Jones, Exline, andBeebe, according to Pettit, but was recalled on April 7 when Pettit found thathe needed Thomas' services.Thomas testified, and the undersigned finds, that on April 10, 1943, after hisreinstatement to work, Willis remarked to a group of employees including him,during a discussionabout the Union that if they joined the Union, they would be"out on the street." 60After Thomas returned to work some of the bench molds he previously workedon were nolongerassignedto him.He complained further thathis earningsbefore the shut-down were from $8 to $8.50 a day, while after the shut-down theydropped to $7 to $7.50 a day. Thomas was a secondclasspiece work molder.The following chart lists the earningsof the secondclasspiece in(omit-tingcents) :18 This finding is based on Ogburn'suncontradicted testimony ; Willis did not testify.18 Thisfinding is based upon Milledge's uncontradictedtestimony.20This finding is based on Thomas' uncontradicted testimony. GREEN COLONIAL FURNACE COMPANY1943175NameJanuaryFebruaryMarchAprilMayThomas---------------------------------------------$237$216$195$164$221Higley_______________________________________________163161154155189Milledge--------------------------------------------196218203210272Beebe-----------------------------------------------314183216--------------------Although Thomas' earnings did drop in April, in May they exceeded thoseof February. (In February there were 24 working days and in May, 26, count-ing all holidays.)The drop in April alone, the undersignedfinds, is not suffi-cient to Justify an inference that it was caused by the effort of the respondentto discriminate against him.The respondent offered no explanation, however, for delaying Thomas' re-instatement until April 7, 1943, although Williams and Longden of')consider-ably less seniority were reinstated on April 5.Thomas was a Union member,had worn his Union button in the plant, and was one of the four employeeswho questioned Percival after the latter's speech on March 25, 1943.The undersigned accordingly finds that Thomas' reinstatementwas discrim-inatorily denied until April 7, 1943, because of his Union'membership andactivitiesand inorder to discouragemembershipin the Union and concertedactivities for the purpose of mutualaid or protection.The undersigned further finds that Thomas was beginning April 7, 1943,discriminatorily assigned work less remunerative than previously performedby him.F. The refusalto bargain1.The appropriate unitThe complaint alleges, and the answer admits, that "all production and main-tenance employees of Respondent in the plant, excluding clerical and super-visory employees" constitute a unit appropriate for the purpose of collectivebargaining.The attorney for the Board sought to exclude from, and the re-spondent to include in, the unit the following employees : ^J.H. Campbell.according to the contention of the attorney for the Board, isthe foreman of the tin shop and a supervisory employee.Gus Schartner tes-tified that Cecil Snyder was foreman of the tin shop until Snyder was trans-ferred to the office.He was then asked whether Campbell took Snyder's placeand replied :Well, he [Campbell] was giving orders, and that is all I know. I don'tknow whether they recognize him as a foreman or not.Percival, on the other hand, testified that Cecil Snyder had supervisory au-thority "up to a short time ago," but that when Snyder was transferred, Bidwellwas instructed not to make Campbell a foreman, "because I did not want himto be in the position of qualifying" for certain privileges allowed supervisoryemployees.These privileges included a profit-sharing trust, the option of buyingstock of the respondent, and payment on a monthly basis. Percival contendedthat the tin shop was "run" by Superintendent Bidwell, who was foreman ofthat shop before he was promoted to superintendent.Although the mere factthat Percival did not extend the privileges above-described -to Campbell wouldnot be sufficient to deprive him of a supervisory status in the eyes of the em-2LThe description of the duties of the disputed employees is as of the time of the hearing,although the record does not indicate any change in such duties after March 29, 1943. 176DE J1SIONS OF NATIONAL LABOR RELATIONS BO! IR'Dployees, and although it is difficult to believe that Bidwell, who supervised thework of at least 60 employees, ran the tin shop without the assistance of asupervisor in the shop, the undersigned finds that the record does not establishthat Campbell's duties are those of a, supervisory, employee.Gus Schartneris employed as a repair and maintenance man on equipmentin the foundry.Whenever he has need of assistants on an extensive repairjob, he requests help from the plant superintendent and thereafter supervisesthe work of these men on these special jobs. Contrary to the contention of theattorney for the Board, the undersigned finds that he is a maintenance employeeand not a supervisor and should be included within the appropriate unit.J.H.Willis,the oldest employee in point of service,is incharge of andsupervises the work of four "gangway" men and two "cupola" men, who runthe furnace.He earns 80 cents an hour. He transmits many orders fromPettit to the foundry force, including the molders, and in addition, accordingto Pettit, has authority to issue orders to helpers on minor matters withoutconsulting Pettit. In Pettit's absence, Willis acts as foundry foreman in chargeof at least 30 menDuring a 10-day vacation Pettit took 2 years ago, Williswas in charge.Pettit testified that he "was supposed to be in charge [of thegangway men] but I do turn it over to Harve [Willis] to see that these men dotheir work right. I can't be every place at oncePettit also admittedthat "many, many boys thoughtrhe [Willis] was a -strawboss." Four employeewitnesses describedWillis as a foreman, assistant foreman, or strawboss.Willis has been acting as such a strawboss for many years, even prior to the timePettit became the foundry foreman.He is now almost 70 years old. The un-dersigned finds that Willis is a supervisory employee whose acts are imputableto the respondent and therefore does not come within the appropriate unit.F.H. Gillaspy, Charles Gustafson. Joe Paulsen, Oren Moon,and A.J.Rankare employed as "furnace installers" and are used almost exclusively to installand service furnaces sold by the respondent at retail in Des Moines.Occasion-allywhen they are not so engaged they will assist in doing general laborers'work in the foundry, although Pettit testified he had not seen them in thefoundry for more than 8 months. All of their work is done outside of theplant and they are under the supervision of Jerry Francisco, who has an officein the administration building.The undersigned finds that the five furnaceinstallers are not production or maintenance employees and do not come withinthe appropriate unit.Harry Lettis employed as a maintenance and general handy man in theofficeand -administration building,which adjoins the foundry.He "looksafter" the air conditioning plant in the office building and also does carpentryand plumbing work there.He does not work at all in the foundry, Schartnertestifying that he did not even know LettLett is listed on the office payroll for accounting purposesIn view of the lack of connection between thework of Lett and the foundry employees, the undersigned finds that Lett doesnot appropriately come within the production unit described in the complaint.'The undersigned finds that all of the production and maintenance employeesof the respondent employed at its Des Moines plant, exclusive of furnace in-stallers, clerical and supervisory employees, and the maintenance men of theoffice and administration building, have at all times material herein constitutedand do now constitute a unit appropriate for the purposes of collective bar-22 In viewof the fact that Lett's status was fully litigated at the hearing and that,without objection, the Board's attorney moved to amend the complaint to conform to theevidenceadduced, the undersigned finds thatthe originaldescriptionof the appropriateunit in the complaint was not intended to includeLett:N. L R. B. v MackayRadio &TelegraphCo., 304 U. S. 333, 340. GREEN COLONIAL FURNACE COMPANY177gaining, and further finds that such unit will ensure to employees of the re-spondent the full benefit of their rights to self-organization and collectivebargaining and otherwise effectuate the purposes of the Act.2.Representation of a majority in the appropriate unitAs of Dlarch 25, 1943, just before the plant shut down, there was a total of 60employees within the appropriate unit.On that date, according to the desig-nation cards received in evidence, the Union represented 20 employeesOnMarch 27, 1943, another employee signed a designation card, so that as of March29, 1943, when the Union first made its request for recognition, it represented30 out of 60 employees, or less than a majority of those in the unit 23As of June 8, 1943, the respondent employed a total of 58 persons within theabove-described appropriate unit,22 excluding the following 11 persons : the 5furnace installers, Harry Lett, J. H. Willis, and 4 foremen who Percival admittedwere supervisory employees, Bidwell, Pettit, Kellner, and Richardson.26 Inas-much as it has been found that Beebe, Exline, and Jones were illegally deniedreinstatement on April 5, 1943, they likewise must be considered part of theappropriate unit, making a total of 61 within such unit.mThere were received in evidence a group, of .49 Union designation, cards, datedfrom March 17 to June 3,4943, from ,which must be excluded the following 15persons not employed by the respondent as of June 8, 1943: Laefeer, Woodyard,Noftzger, Blake, Graves, Roach, Schrader, Beerbower, Ross, Hamilton, HaroldHumt, Orborne, Lathrop, Perry, and Reynolds .27Accordingly, as of June 8,1943, the -date of the Union's second request for collective bargaining itrepresented 34 employees in a unit consisting of 61, a clear majority.3.The request of June 8, 1943Since the Union did not represent a majority of the employees in the appro-priate unit on March 29, 1943, the respondent's refusal to bargain with it onthat day is obviously not a violation of the Act.On June 7, 1943, counsel for the Board offered in evidence at the hearing theUnion's designation cards.As part of, and simultaneously with, his offer,'The employees who had been temporarily laid off March 25,'1943, did not thereby 'losetheir status as employees, in view of the respondent's practice of reemploying its workersafter seasonal lay-offsN L. R. B v J. G. Boswell Company,etc, (C. C. A 9) decidedMay 24, 1943;North Whittier Heights Citrus Association v N L R B ,109 F. (2d) 76,82 (C. C. A 9), cert. denied, 310 U S 632The fact that subsequently on April 3 and 4,1943, 11 employees were either not rehired or else refused reinstatement does not operateto cancel or impair their status as employees, as of March 29."This total is derived from a list of the employees as of June 3, 1943, prepared byBoard's counsel from information furnished by the respondent, supplemented by two nameserroneously omitted from such list namely, J. L. Lanning and William J. Harrelson.CarlM. Noftzger, whose name appears on the roster as of June 3, 1943, is not included withinthe above unit, since be quit work on June 4, 1943Although a Union designation forHarry Lathrop, dated May 5, 1943, was received in evidence, therecord doesnotshowwhether or not he was employed by the respondent as of June 8,considered within the appropriate unit1943;henceheisnot2L The cards of Beebe, Jones, and Exline as to which ruling was reserved, are herebyreceived in evidence.The respondent's objection to the admission of all cards dated afterMarch 29, 1943, is hereby overruled and such cards received in evidence.26N. L. R B v. J. Greenebaum Tanning0o, 110 F. (2d) 984, 989 (C. C. A. 7), cert.denied,311 U. S. 662.s''The authenticity of all but three of the signatures on the cards was admitted by therespondent ; testimony as to these three was later offered bymeans ofa stipulation of theparties 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's counsel offered the respondent's counsel "full opportunity to check thesecards against any records they wish for genuineness of the signatures."Thecards were examined by the respondent's counsel and Percival's son overnight.The next morning at the opening of the hearing the authenticity of most of thecards was admitted and the cards received in evidence.Mr. Piper, the Union representative, then asked :As representative of the Union, I would like to ask the attorney for therespondent at this time, since they have made a check on the cards, forbargaining with the union.Mr. Stewart replied :I think, of course, that is out of order, but I will answer Mr. Piper bysaying that our check discloses that they do not have a majority in ourplant at the present time, and likewise, they did not have a majority onthe 29th of March, 1943.Later that day, while Percival was on the witness stand he was asked whetherhe would now bargain with the Union in view of the check that had been made.Percival replied that he wished an "election" held and then explained that hetook this position ."because of the condition of some of the cards . . . The man-ner some of them were taken in." The respondent's counsel, however, at nopoint in the proceeding objected to the "condition" of any of the cards or themanner or circumstances in which any had been signed.An employer is required to bargain collectively with a labor organization uponthe latter's request, provided at the time of the request it represents a majorityof its employees in an appropriate unit.The Act prescribes no formalities of time,place, or language for the making of such a request 28The respondent is notabsolved of its duty under the Act merely because the request was made during ahearing on a complaint of unfair labor practices, for its obligations under theAct are not suspended during such a hearing.29In any event, the Union's original request for collective bargaining must bedeemed to be a continuing request, and when again brought specifically to therespondent's attention, required it,to bargain collectively with the Union.Nor was the respondent justified in its refusal to bargain until an election wasconducted and the Union certified as the representative of its employees, once itwas established that the Union represented a majority of the employees in anappropriate unit soThe undersigned accordingly finds that on June 8, 1943, and thereafter therespondent refused to recognize or negotiate with the Union as the exclusiverepresentative in the unit found above to be appropriate, thereby refusing tobargain collectively with the Union, and has thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.2N. L. R.B v. McQuay-Norris Mfg. Co.,116 F.(2d) 748,752 (C.C. A. 7), cert.denied,313 U. S. 585.29 The complaint recites that the respondent"does now refuse to bargaincollectivelywith the Union."30N. LR. B. v. Dahlstrom Metallic DoorCo , 112 F. (2d) 756, 757 (C. C. A. 2). GIIE'EtNCOLON LAM FURNACECOMPANY179V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirm-ative action which the undersigned finds necessary to effectuate the policies ofthe Act.Since it has been found that the respondent refused to_ bargain with the Unionas the exclusive representative of all of its production and maintenance employeesemployed at its Des Moines plant, exclusive of clerical and supervisory employees,furnace installers, and the maintenance man of the office and administrationbuilding, it will be recommended that upon request it bargain with the Union asthe exclusive representative of all the employees within the above-describedunit.Since it has been found that the respondent on and after April 5, 1943, dis-criminatorily refused to reinstate Charles Beebe, Archie Exline, and V. R. Jones,itwill be recommended that the respondent offer each of them immediate andfull reinstatement to his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges. It will further berecommended that the respondent make each of them whole for any loss of payhe may have suffered by reason of the respondent's refusal to reinstate him bypayment of a sum of money equal to that which he normally would have earnedas wages from April 5, 1943, the date of the first refusal to reinstate, until thedate of the offer of reinstatement, less his net earnings during such period.'Since the three employees above-named worked on a piece work basis, it is recom-mended that each be paid a sum equal to the average earnings of the other piecework molders in his respective class during the above-described period in whichhe was denied reinstatement.It has been found that the respondent has discriminated against Wells Daggettsince April 5, 1943, in that he has been assigned work less remunerative and ofa lower class than he normally would have received. It will accordingly berecommended that the respondent cease discriminating against Wells Daggett inthe assignment of work.Although complete accuracy is impossible because thefirst class molders worked at varying piece rates, substantial justice will beeffectuated if, and it will be recommended, that the respondent make him wholefor any loss of pay he may have suffered by such discrimination by payment to himof a sum of money for each working day such discrimination has continued equalto the difference between: (1) the amount he earned daily in excess of the dailyaverage of the other first class piece work molders in the period from January 1,1943, to March 25, 1943; and (2) the amount he earned daily in excess of thedaily average of the other first class piece molders during the period from April 5,1943, until the respondent ceases its discrimination against him."It has been found that the respondent discriminatorily refused to reinstateGeorge Thomas on April 5 and 6, 1943. It will be recommended that the respond-ent make him whole for any loss of pay he may have suffered by reason of suchdiscrimination.Since Thomas is a piece work molder it will be recommendedBy "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work elsewhere than forthe respondent, which would not have been incurred but for his unlawful discharge and theconsequent necessity of his seeking employment elsewhere.SeeMatter of Crossett LumberCompanyandUnited Biotherhood of Carpenters and Joiners of America, Lumber andSawmill Workers Union, Local2590, 8 N. L. R. B 440.Monies received for work performedupon Federal, State, county, municipal, or other work-relief projects shall be consideredas earningsSeeRepublic Steel Corporation v. N. L. R. B.,311 U. S 7.12N. L. R. B. v. Planters Mfg.Co., 105 F. (2d) 750 (C. C A 4)549875-44-vol. 52-13 180DLOIJSiIONS OF NATIONAL LABOR RE'LA'TIONS BOAADthat he be paid for those 2 days at a rate equal to his average daily earningsduring the month of April 1943.Upon the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following :CONCLUSIONS of LAw1.International Union of Mine, Mill and Smelter Workers, C.I.0., is a labororganization,within the meaning of Section 2 (5) of the Act.2.All the production and maintenance employees of the respondent employedat its Des Moines plant (exclusive of clerical and supervisory employees, furnaceinstallers,and the maintenance man of the office and administration building,at all times material herein constituted and do now constitute a unit appropriatefor the purposes of collective bargaining,within the meaning of Section 9 (b)of the Act.3.International Union of Mine, Mill and Smelter Workers, C. I. 0., was onJune 8, 1943, and at all times thereafter has been, the exclusive representativeof all the employees 'of the above-described appropriate unit for the purposesof collective bargaining,within the meaning of Section 9 (a) ofthe Act.4.By refusing on June 8, 1943,and at all times thereafter,to bargain col-lectively with International Union of Mine, Mill and Smelter Workers, C. I. 0.,as the exclusive representative of its employees in the above-described appropri-ate unit, the respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire, tenure, terms, and conditions ofemployment of Charles Beebe, Wells Daggett, Archie Exlme, V. R. Jones, andGeorge Thomas, thereby discouraging membership in International Union ofMine,Mill and Smelter Workers, C. I. 0., and thereby discouraging its em-ployees' concerted activities for their mutual aid or protection, the respondenthas engaged in and is engaging in unfair labor practices,within the meaningof Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.8 The respondent did not engage in unfair labor practices by ceasing foundryoperations from March 26 through April 4, 1943, nor did it after April 6, 1943,assign less remunerative work to George Thomas.RECOMMENDATIONSUpon the basis of the above findings of fact, conclusions of law, and theentire record in the case, the undersigned recommends that Green ColonialFurnace Company, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Union of Mine, Milland Smelter Workers, C I. 0., as the exclusive representative of all of its pro-duction and maintenance employees, employed at its Des Moines plant, exclusiveof clerical and supervisory employees, furnace installers, and the maintenanceman of'its office and administration building; GREEN COLONIAL F'UiR[NIA'CE COMPANY181(b)Discouraging membership in International Union of Mine,Mill and SmelterWorkers, C. I 0, or any other labor organization of its employees, by discrun-inating in any manner in regard to their hire,tenure, terms,or conditions ofemployment ;(c) In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of the rights to self-organization;to form, join, andassist labor organizations;to bargain collectively through representatives oftheir own choosing;and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action,which the undersigned finds willeffectuate the policies of the Act(a)Upon request bargain collectively with International Union of Mine, Milland Smelter Workers, C. I. 0., as the exclusive representative of all of itsproduction and maintenance employees employed at its Des Moines plant, ex-clusive of clerical and supervisory employees,furnace installers,and the main-tenance man of its office and administration building,in respect to rates of pay,wages, hours of employment,and other terms and conditions of employment ;(b)Offer to Charles Beebe, Archie Exline, and V. R. Jones, immediate andfull reinstatement to their former or substantially equivalent positions withoutprejudice to their seniority or other rights,and privileges;(c)Make whole Charles Beebe, Archie Exline, and V. R. Jones for any lossof pay they may have suffered by reason of the discrimination against themby payment to each of them of a sum of money equal to that which he wouldnormally have earned as wages during the period from April 5, 1943, to thedate of the respondent's offer of reinstatement,less his net earnings" duringsaid period,in accordance with the procedure set forth in the section entitled"The remedy";(d)Make whole Wells Daggett and George Thomas for any loss of pay theyhave suffered by reason of the discrimination against them by payment of asum of money substantially equal to that which each would normally haveearned as wages absent such discrimination, in accordance with the pro-cedures set forth in the section entitled"The remedy" ;(e) Immediately post in conspicuous places throughout its Des Moines plantand maintain for a period of at least sixty (60) consecutive days from thedate of posting notices to its employees stating: (1) that the respondent willnot engage in the conduct from which it has been recommended that it ceaseand desistin paragraphs 1 (a), (b), and (c) of these recommendations; (2)that the respondent will take the affirmative action set forth in paragraph 2(a), (b), (c), and (d) of these recommendations; and (3) that the respondent'semployees are free to become or remain members of International Union ofMine,Mill and Smelter Workers, C. I. 0., and that the respondent will notdiscriminate against any employee because of membership in or activity onbehalf of that organization ;(f)Notify the Regional Director for the Eighteenth Region (Minneapolis,Minnesota), in writing within ten (10) days from the receipt of this Inter-mediate Report what steps the respondent has taken to comply herewithIt is further recommended that unless on or before ten (10) clays from thereceipt of this Intermediate Report the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentto take the action aforesaida See footnote 31,supra. 182DECISIONS OF NATIONAL LABOR RELATIONS BO'AIR'DIt is further recommendedthat theallegations of 'the complaintthat therespondent discriminatorily locked out certain of its employeesfrom March26 to April5,1943, and that afterApril 6, 1943,itdiscriminatorily assignedless remunerative work to George Thomas be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended-effective October 28,1942, any party may within fifteen(15) days from the date of the entry ofthe order transferring the -case to the Board,pursuant to Section 32 of ArticleII of said Rules and Regulations, file with t the Board, Rochambeau Building,Washington,D. C., an original and four copies of a statement in writing settingforthsuch exceptions to the Intermediate Report or to any other part of therecord or proceeding(including rulings upon all motions or objections) as itrelies upon, together with the original and four copies of a brief in supportthereof.As further provided in said Section 33, should any party desirepermission to argue orally before the Board, request therefor must be madeis writing to the Board within ten (10)days from the date of the order trans-ferring the case to the Board.WILL MASLOW,TifialExaminer.DatedJune 28, 1943.i